Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending. Claims 1, 12, 16, and 20 are independent device claims; claim 26 is an independent method claim.

Allowable Subject Matter
The Notice of Allowance mailed 7/23/2021 was vacated. Prosecution on the merits of this application is reopened on claims 1-6, 10-12, 16, and 20-28. considered unpatentable for the reasons indicated below: 
Claims 20-25 are clearly anticipated by US Pub. No. 2018/0277174 to Tran et al. as in Fig. 16 and all other claims are anticipated as in Fig. 16 in view of Fig. 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5, 12, and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 10  of copending Application No. 16/742,292. Although the claims at issue are not identical, they are claiming the same scope of the invention (copending application ’292 anticipate instant application claims), as indicated below:

Claims 1+7 of Copending Application 16/742,292 (’292)
    A circuit, comprising:
a first memory array including a plurality of word lines;
a second memory array including said plurality of word lines;
[claim 7 recites the “second memory array includ[es] said plurality of word lines [also included in the first memory],” thus the word lines are common to both arrays]

a row decoder located on one side of the first memory array and configured to selectively drive the plurality of word lines in response to a row address; and

a first word line fault detection circuit located on an opposite side of the first memory array, the first word line fault detection circuit comprising:
a first clamp circuit configured to clamp the plurality of word lines at the opposite
side of the first memory array to ground;
a first encoder circuit configured to encode signals on the plurality of word lines at the opposite side of the first memory array to generate a first encoded address; 
a second word line fault detection circuit located on an opposite side of the second memory array, the second word line fault detection circuit comprising:
a second clamp circuit configured to clamp the plurality of word lines at the
opposite side of the second memory array to ground; a second encoder circuit configured to encode signals on the plurality of word
lines at the opposite side of the second memory array to generate a second encoded address;

a first comparator circuit configured to compare the first encoded address to the
row address and set a first error flag indicating presence of an open word line fault between said one side and said opposite side of the first memory array if the first encoded address does not match the row address; and a second comparator circuit configured to compare the second encoded address to the row address and set a second error flag indicating presence of the open word line fault if the second encoded address does not match the row address.

Claim 1 of Instant Application 16/846,938 
    
A circuit, comprising:
a first memory array;

a second memory array;
a plurality of word lines common to the first memory array and the second memory array;
a row decoder configured to selectively drive the plurality of word lines in response to a row address;


a first word line fault detection circuit associated with the first memory array, the first word line fault detection circuit configured to encode signals on the plurality of word lines to generate a first encoded value;





a second word line fault detection circuit associated with the second memory array, the second word line fault detection circuit configured to encode signals on the plurality of word lines to generate a second encoded value; and







comparison circuitry configured to compare the first encoded value to a first expected value corresponding to a first portion of the row address and to compare the second encoded value to a second expected value corresponding to a second portion of the row address, wherein
the comparison circuitry is configured to assert at least one error flag indicating presence of a word line fault based upon one or more of: a lack of match between the first encoded value and the first expected value and a lack of match between the second encoded value and the second expected value.



	Instant application claim 5 recites the first and second comparison circuitry which is anticipated by copending application ’292 claim 1 (reciting the first comparison circuitry) and claim 7 (reciting the second comparison circuitry.
	Instant applicant claim 12 is anticipated by copending application ’292 claims 1, 7, and 10. Although instant application claim 12 recites 2N word lines, and copending application ’292 claim 10 recites M word lines, persons skilled in the art in memory devices would under this “M” to be a multiple of 2 because these word lines are claimed to be represented by a N-bit row address (i.e., N-bit row address implies 2N word lines).
	Instant application claims 20-24 are anticipated by copending application ’292 claims 1 and 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 20-25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tran et al. (US Pub. No. 2018/0277174). 
Regarding claim 20, Tran et al. disclose a circuit (memory system 1600) as in Fig. 16, comprising:
memory arrays (arrays 1601 & 1602);
word lines common to the memory arrays (word lines run horizontally to memory arrays and their control circuitry);
a row decoder (1603) configured to drive the word lines in response to a row address (address X; para. [0081]);

comparison circuitry (1612) configured to detect presence of a word line fault based upon the encoded values (as disclosed throughout the reference, the comparator will indicate a row or word line fault when the encoded values do not match; see at least paragraphs [0070] and [0073]).
Regarding claim 21, Tran et al. disclose the circuit of claim 20, wherein the comparison circuitry detects the presence of the word line fault based upon comparing the encoded values to expected values (as disclosed throughout the reference, the comparator will indicate a row or word line fault when the encoded values do not match with the reference values; see at least paragraphs [0070] - [0075]).
Regarding claim 22, Tran et al. disclose the circuit of claim 20, wherein the row decoder (1603) is located between two adjacent ones of the memory arrays (arrays 1601 & 1602).
Regarding claim 23, Tran et al. disclose the circuit of claim 22, wherein the word line fault detection circuits (1610& 1611) are located adjacent to the two adjacent ones 
Regarding claim 24, Tran et al. disclose the circuit of claim 20, wherein the comparison circuitry comprises: comparison circuits configured to compare the encoded values to expected values corresponding to portions of the row address, and asserts error flags based upon lack of matches between the encoded values and the expected values (as disclosed throughout the reference, the comparator will indicate a row or word line fault when the encoded values do not match with the reference values; see at least paragraphs [0070] - [0075]).
Regarding claim 25, Tran et al. disclose the circuit of claim 20, wherein the word line fault detection circuits (1610& 1611) collectively define a word line encoder configured to generate a total encoded value from signals on the word lines, the total encoded value including the each of the encoded values (as disclosed throughout the reference, the address fault detection circuits (1610 & 1611) will generate a total encoded values including each of the encoded values as claimed; see at least paragraphs [0070] - [0075], [0082[ - [0089]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-12, 16 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 20180277174).

    PNG
    media_image1.png
    655
    1213
    media_image1.png
    Greyscale

	Tran et al. teach a memory device having two arrays (Fig. 16: 1601 and 1602) sharing a common row decoder (Fig. 16: 1603) that is capable of detecting row address faults by way of address fault detection array 1610, address fault detection circuit 1611 and comparator 1612. Tran et al. describe several encoding techniques for storing encoded address bits in the address fault detection circuitry (see e.g., para. 70, explaining the use of address fault detection array storing the encoded address 
Tran et al., however, only show a single address fault detection circuitry (Fig. 16: 1610, 1611, 1612), which is capable of detecting faults from activation of incorrect or plural rows in array 1602; Tran et al. do not show fault detection circuitry capable of detecting faults from activation of incorrect or plural rows in array 1601. Array 1601 would benefit from fault detection circuitry in the same way as the fault detection circuitry provided for array 1602. It would have been obvious to duplicate array 1602’s address fault detection circuitry (Fig. 16: 1610, 1611, and 1612) so as to provide a duplicate address fault detection circuitry for array 1601 such that faulty row activations could be determined from array 1601, just as such faults may be determined from array 

Regarding independent claim 1 (also independent circuit claims 12, 16 and independent method claim 26), Tran et al. disclose an address fault detection in a flash memory system 1600, comprising:
a first memory array (Fig. 16: array 1602);
a second memory array (Fig. 16: Array 1601);
a plurality of word lines common to the first memory array and the second memory array (see Figs. 11-12 and 14-15; word lines connecting array 1601 & 1602 and others units);
a row decoder (Fig. 16: Row decoder 1603) configured to selectively drive the plurality of word lines in response to a row address (Address X);
a first word line fault detection circuit (Fig. 16: fault detection circuits 1610 & 1611) associated with the first memory array, the first word line fault detection circuit configured to encode signals on the plurality of word lines to generate a first encoded value; and
comparison circuitry (Fig. 16: Comparator 1612) configured to compare the first encoded value to a first expected value corresponding to a first portion of the row address and to compare the second encoded value to a second expected value corresponding to a second portion of the row address, wherein the comparison circuitry is configured to assert at least one error flag indicating presence of a word line fault based upon one or more of: a lack of match between the first encoded value and the 
Figure 16 of Tran et al. do not explicitly disclose a second word line fault detection circuit associated with the second memory array, the second word line fault detection circuit configured to encode signals on the plurality of word lines to generate a second encoded value. However, figure 10 of Tran et al. showing arrays (1001 & 1002) each having its own fault detection circuits (1026 & 1027) to encode signals on the plurality of word lines to generate encoded value for each array so that each fault detection circuit can detect fault on its own array and to have better fault detection for the device and asserting at least one error flag indicating presence of a word line fault based upon one or more of a lack of match between the first encoded value and the first expected value and a lack of match between the second encoded value and the second expected value and to apply this teaching into figure 16 of Tran et al. to duplicate the fault detection circuitry on the left-side of figure 16 as the second word line fault detection circuit to better detecting the fault in each array independently.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the second fault detection circuit for second array (Fig. 16: 1601) or merely duplicate the fault detection circuitry on the right-side of figure 16 used for array 1602 so as to provide a second fault detection circuit to encode signals on the duplicate fault detection circuitry applied to array 1601 would provide the same benefits that the shown fault detection circuitry (Fig. 16: 1610, 1611, 1612) used for array 1602. This is a mere duplication of parts, but also there would have been motivation to duplicate. See MPEP 2144.04(VI)(B).
Regarding claim 2, Tran et al. disclose the circuit of claim 1, wherein the row decoder is located between the first memory array and the second memory array (see figure 16).
Regarding claim 3, Tran et al. disclose the circuit of claim 2, wherein the first word line fault detection circuit is located adjacent to the first memory array on a side thereof opposite to the row decoder (see figure 16).
Regarding claim 4, Tran et al. disclose the circuit of claim 2, wherein the second word line fault detection circuit 1s located adjacent to the second memory array on a side thereof opposite to the row decoder (as discussed in claim 1).
Regarding claim 5 (also claim 27), Tran et al disclose the circuit of claim 1, wherein the comparison circuitry comprises: a first comparison circuit configured to compare the first encoded value to the first expected value corresponding to the first portion of the row address and to assert a first error flag indicating presence of a word line fault with the first memory array based upon a lack of match between the first 
Regarding claim 6 (also claim 28), Tran et al. disclose the circuit of claim 1, wherein the first word line fault detection circuit and the second word line fault detection circuit collectively define a word line encoder configured to generate a total encoded value from signals on the plurality of word lines, the total encoded value including the first encoded value and the second encoded value (as discussed in claim 1 and as disclosed throughout the reference, the address fault detection circuits (1610 & 1611) will generate a total encoded values including each of the encoded values as claimed; see at least paragraphs [0070] - [0075], [0082] – [0089]).
Regarding claims 10 and 11, Tran et al. Figures 24 and 19 show these features. Examiner’s Markups of Tran et al. Figures 24 and 19 are reproduced below.

    PNG
    media_image2.png
    966
    992
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    693
    834
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    946
    1175
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    697
    835
    media_image5.png
    Greyscale

Tran et al. Figure 24 shows the transistors connection inside the address fault detection array that store the encoded addresses. Figure 19 shows the encoding address stored in the address fault detection array when encoding scheme from Figure 19 is employed (see para. 86, explaining Figure 24 was contemplated to employ the encoding scheme of Figure 19). Because the encoding scheme stores a complementary bit pair (either encoded address bit-pair “01” for address bit “0” or encoded address bit-pair “10” for address bit “1”), the array’s eight columns for storing these four complementary bit-pairs is equivalent to four bit lines for one value (i.e., EA3, EA2, EA1, EA0) and complementary bit lines for its complementary value (i.e., EB3, EB2, EB1, 
For claim 10, the encoded scheme of Figure 19 will require four bit-lines and four complementary bit-lines. The “first bit-line” and “first complementary bit-line” and the first, second, third, and fourth n-channel transistors controlled by the first, second, third, and fourth word lines are shown in the Examiner’s Markup of Tran Figure 24 (applicable to claim 10).
For claim 11, Tran et al. show these features as well when taken consideration that the address fault detection circuit would have been obvious to duplicate for the left side of the array to provide beneficial address fault detection resulting from rows activated in the left-side array 1601 (see supra obviousness rejection of claim 1). The “second bit-line” and “second complementary bit-line” and the fifth, sixth, seventh, and eighth n-channel transistors controlled by the first, second, third, and fourth word lines are shown by way of example in shown in the Examiner’s Markup of Tran Figure 24 (applicable to claim 11).

Allowable Subject Matter
Claims 7-9, 13-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Cited reference, Tran et al. disclose an address fault detection in a flash memory system having the word line (address) fault detection array storing  an encoded row address, corresponding to the row address used to activate a word line within array 1602 and 16010, when a word line is asserted.  The encoded row address (or encoded row addresses, when there is a row address fault) from word line fault detection array is then output to address fault detection circuit 1611, which performs a logic OR operation on values from each column of the word line fault detection array. Comparator 1612 compares the results from the logic OR operation with the actual row address (see Fig. 16: Address X) to indicate a fault occurred when the two compared addresses to not match. 
Specifically, Tran et al. encoding scheme in Figures 17 and 18 reflect a storage cell for each bit of the actual row address bits; in other words, for an N-bit row address, which would be used for N word lines, there will be at least N storage transistors in address fault detection array 1610. There would thus be N bit lines (or N column lines) to provide the values from the N storage transistors; these bit lines are not designated as both standard and complementary bit lines. In the Figure 19’s encoding scheme, however, it appears certain of the stored address bit could be understood as “complementary” because the actual row address bit “0” is stored as encoded address bit “01” and actual address bit “1” is stored as encoded address bit “10,” meaning the N bit lines (connected to storage transistors for storing EA3, EA2, EA1, EA0) and N complementary bit lines, not N/2 bit lines and N/2 complementary bit lines as recited in claims 7, 13, and 17. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but is not persuasive. Applicant argues that Tran’s Figure 10 does not show a row decoder common to both arrays and Tran’s fault detection circuits shown in Figure 10 do not encode signals on the 2N word lines as required by independent claim 12. Applicant did not dispute any other claim. The rejection relies upon Figure 16, and mere duplication of parts (MPEP 2144.04(VI)(B)) to duplicate array 1602’s address fault detection circuitry such that duplicate address fault circuitry is employed for array 1601 to provide address fault detection in that array as well. Because both array 1601 and 1602 share a common row decoder, the activated word lines through array 1601 and 1602 would be the same and the fault detection arrays (both the one shown, and the one obvious to duplicate) would store encoded signals corresponding to the 2N word lines. The rejection has been updated, and this action made non-final because of the new ground of rejection.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shishir Kumar & Abhishek Pathak (US 20200243153)

    PNG
    media_image6.png
    486
    782
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENE N AUDUONG/Primary Examiner, Art Unit 2825